Title: From Benjamin Franklin to John Paul Jones, 1 June 1780
From: Franklin, Benjamin
To: Jones, John Paul


Sir,
Passy, June 1. 1780
I have received a Letter from the Board of Admiralty, containing their Orders for the Return of the Alliance, a Copy of which is annex’d for your Government; and I hereby direct that you carry the same into Execution with all possible Expedition.
With great Regard, I am, Sir, Your most obedient & most humble Sert.
B Franklin
To the honble Commodore Jones Commander of the Alliance Frigate in the Service of the United States.
 
Notation: From his Excellency Dr. Franklin Passy June 1st. 1780— Enclosed an order from the Board of Admiralty—Philada. March 28th 1780
